
	

113 HR 4727 IH: To enhance interstate commerce by creating a National Hiring Standard for Motor Carriers.
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4727
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2014
			Mr. Duncan of Tennessee (for himself, Mr. Rodney Davis of Illinois, and Mr. Paulsen) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To enhance interstate commerce by creating a National Hiring Standard for Motor Carriers.
	
	
		1.National hiring standards for motor carriers
			(a)Limitation on state lawSubject to subsection (b), a State may not enforce a law or impose liability on an entity that
			 hires a motor carrier for the transportation of property or household
			 goods if such liability arises from a claim or cause of action related to
			 the negligent selection of such motor carrier under common law, statutory
			 law, or any rule, regulation, standard, or provision having the force of
			 law, for personal injury, death, or damage caused to cargo or other
			 property by such motor carrier.
			(b)Requirements for waiver of liabilityTo be eligible for the liability waiver described in subsection (a), an entity shall, prior to
			 tendering a shipment, but not more than 35 days before the pickup of a
			 shipment by the hired motor carrier, verify that the motor carrier at the
			 time of such verification—
				(1)if applicable, is registered with and authorized by the Federal Motor Carrier Safety Administration
			 to operate as a motor carrier or household goods motor carrier;
				(2)has the minimum insurance coverage required by Federal regulation; and
				(3)does not have an unsatisfactory safety rating issued by Federal Motor Carrier Safety
			 Administration, in force at the time of the verification.
				(c)DefinitionsIn this section—
				(1)the term entity means a person acting as a shipper, or as a broker, as a consignee, a freight forwarder, or a
			 household goods freight forwarder as defined in section 13102 of title 49,
			 United States Code, a Non-Vessel Operating Common Carrier, an ocean
			 freight forwarder, or an ocean transportation intermediary, as defined in
			 section 40102 of title 46, United States Code;
				(2)the term motor carrier means a motor carrier or a household goods motor carrier as defined in section 13102 of title 49,
			 United States Code, and subject to Federal motor carrier financial
			 responsibility and safety regulations; and
				(3)the term State means each of the 50 States, a political subdivision thereof, any intrastate agency, any other
			 political agency of 2 or more States, the District of Columbia, American
			 Samoa, the Commonwealth of the Northern Mariana Islands, the Commonwealth
			 of Puerto Rico, Guam, and the Virgin Islands.
				(d)Applicability and effective dateNotwithstanding any other provision of law, this section shall apply with respect to any action
			 commenced on or after the date of enactment of this section without regard
			 to whether the harm that is the subject of the action, or the conduct that
			 caused the harm, occurred before such date of enactment.
			
